On Motion for Rehearing.
Appellant's motion for rehearing has been carefully considered. We did not state in our former opinion, we carefully refrained from making any statement, as we thought, that could be justly subject to the construction, that negligence on the part of Mrs. Laborde, the driver of the car in which Mrs. Paquette was riding as a guest passenger, was imputable to Mrs. Paquette. What we meant to make clear was that any negligence on the part of Mrs. Laborde, if the cause of the collision, would have defeated the Paquette suit, not because such negligence was imputable to Mrs. Paquette, but because appellant could not possibly be answerable for injuries caused Mrs. Paquette by acts of negligence, if any, of Mrs. Laborde. Our expression that "Mrs. Laborde was so much the alter ego of Mrs. Paquette, as regards the right to recover from appellant damages," while accurate in itself, was ineptly chosen, no matter how hedged about, because the expression "alter ego" is so frequently used to denote that the responsibility for the acts of one person is by law imputed to the other. This present opinion is to clarify the meaning of our former opinion.
Motion overruled.
  PLEASANTS, C. J., absent. *Page 201